DETAILED ACTION
This office action is in response to claims filed on 06/15/2020. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Gebhart et al. US 20100115853 A1 (Hereinafter “Gebhart”).
Regarding Claim 1, Gebhart teaches an electric actuator driver (Fig. 4, 82) comprising: 
a first input port (Fig. 4, input from 86) configured to receive an analog electrical servo control signal (Fig. 4, from 108); 
a second input port (Fig. 7, input from 111) configured to receive a position feedback signal; 
a first output port (Figs. 4, 7, and 11, output to 86); 
a second output port (Fig. 7, digital/analog feedbacks); and 
a conversion circuit (Fig. 4, 84) configured to: 
determine one or more electric motor coil control current levels (Fig. 11, 132) based on the analog electrical servo control signal and the position feedback signal; 
provide the one or more electric motor coil control currents (Fig. 11, output from inverter) based on the determined electric motor coil control current levels at the first output port (Figs. 4, 7, and 11, output to 86); 
determine a feedback signal based on the analog electrical servo control signal ([0098], The system controller 84 may receive external source command inputs 99, from the external sources 99 (FIG. 7), door position feedback 104, from the position sensor 104 (FIG. 7), and a set point input 114 corresponding to an operator specified time for opening and closing the door 12, which may be input through the one or more potentiometers 112 or through a GUI); and 
provide the determined feedback signal at the second output port (Fig. 7, digital/analog feedbacks).
	Regarding Claim 8, Gebhart teaches a method of actuator control, comprising: 
receiving an analog electrical servo control signal (Fig. 4, from 108); 
receiving a position feedback signal (Fig. 7, input from 111); 
determining one or more electric motor coil control current levels (Fig. 11, 132) based on 
the analog electrical servo control signal (Fig. 4, from 108) and the position feedback signal (Fig. 7, input from 111); 
providing the one or more electric motor coil control currents (Fig. 11, output from inverter) based on the determined electric motor coil control current levels at the first output port (Figs. 4, 7, and 11, output to 86);
determining a feedback signal based on the analog electrical servo control signal ([0098], The system controller 84 may receive external source command inputs 99, from the external sources 99 (FIG. 7), door position feedback 104, from the position sensor 104 (FIG. 7), and a set point input 114 corresponding to an operator specified time for opening and closing the door 12, which may be input through the one or more potentiometers 112 or through a GUI); and 
providing the determined feedback signal (Fig. 7, digital/analog feedbacks).
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  identifying a hydraulic actuation system comprising: a hydraulic servo controller circuit configured to provide an analog electrical servo control signal based on a first position feedback signal; a hydraulic actuator configured to receive the analog electrical servo control signal and actuate based on the analog electrical servo control signal; and a first position feedback sensor configured to provide the first 85 position feedback signal based on a positional configuration of the hydraulic actuator; replacing the hydraulic actuator with an electric actuator configured to actuate based on one or more electric motor coil control currents; replacing the first position feedback sensor with a second position feedback sensor configured to provide a second position feedback signal based on a positional configuration of the electric actuator.
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arisawa et al. US 20180351483 A1 teaches a motor control device used for a motor driven by an inverter, the motor control device comprising: a position detecting unit to detect a position of the motor; an analog-digital converter to convert an analog signal into a digital signal, the analog signal being a detection value of an alternating current flowing in the motor; and a control circuit to use an output signal from the analog-digital converter to drive the inverter, wherein the control circuit starts the analog-digital converter during a first period, and performs processing for the analog-digital converter during a second period, the second period is a period from a change point of an output signal from the position detecting unit to a next change point of the output signal, the first period is shorter than the second period and does not include the change points, and a length of a third period obtained by excluding the first period from the second period decreases as a rotating speed of the motor increases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846